26 A.3d 1070 (2011)
208 N.J. 201
In the Matter of Stephen H. SKOLER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-142 September Term 2010, 068802
Supreme Court of New Jersey.
September 13, 2011.

CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-041, concluding that STEPHEN H. SKOLLER of SOUTH ORANGE, who was admitted to the bar of this State in 1983, and who has been suspended from the practice of law since March 24, 2006, should be censured for violating RPC 1.4(b) (failure to communicate with client) and RPC 1.15(d) (failure to comply with recordkeeping requirements of R. 1:21-6), and good cause appearing;
It is ORDERED that STEPHEN H. SKOLLER is hereby censured; and it is further
ORDERED that STEPHEN H. SKOLLER shall continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
*1071 ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.